internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no -------------------------------------------------- ----------------------------------- tam-134113-05 cc fip b4 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------------------------- ----------------------------- ------------------------------ ---------------- ---------- -------------------------- legend ---------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------------- ------------------------- ---------------------- ------------------------------------------ taxpayer agreement xxx yyy aaa plan issue sec_1 whether taxpayer may apply the safe_harbor method for premium acquisition expenses provided in revproc_2002_46 2002_2_cb_105 to deduct the liability shown on its annual_statement with respect to a deferred_compensation plan for independent_contractor insurance agents prior to the taxable_year for which this compensation is deductible under sec_404 of the internal_revenue_code conclusion is to be applied without retroactive effect pursuant to sec_7805 if the conclusion with respect to issue is adverse to taxpayer whether this taxpayer is taxable under part ii of subchapter_l as a non-life insurance taxpayer cannot use the safe_harbor method_of_accounting for premium taxpayer’s request under sec_7805 to have the conclusion with respect to tam-134113-05 conclusions acquisition expenses provided in revproc_2002_46 to deduct the liability shown on its annual_statement with respect to a deferred_compensation plan for independent_contractor insurance agents sec_404 and sec_404 specifically preclude taxpayer from deducting the contributions or compensation allocable to this plan prior to the taxable_year in which such compensation is includible in the gross_income of the agents participating in the plan these deduction limitations apply regardless of whether the contributions or compensations would otherwise be deductible under any other code provisions issue applied without retroactive effect is denied facts company and is the parent_corporation of an affiliated_group_of_corporations that file a consolidated federal_income_tax return taxpayer and certain affiliated insurance_companies collectively referred to as taxpayer sell property and casualty insurance through independent_contractor agents located throughout the united_states each agent enters into a written_agreement with taxpayer styled agreement the agreement serves to govern all aspects of the business relationship between the parties and has been enforced by the courts the agreement requires the agent to act as taxpayer’s exclusive agent in the sale and servicing of insurance_business the agreement also provides that the agent will be treated as an independent_contractor for all purposes including the responsibility for paying all federal state and local income and self- employment_taxes under the agreement the agents are entitled to receive regular commissions based on the amount of premiums that they generate on both new and recurring insurance_business the agreement also contains a deferred_compensation arrangement called the plan under the plan taxpayer agrees to pay participating agents additional_amounts on their retirement or termination depending on the agent’s past business performance and whether certain other requirements are met all payments under the plan are based on the agent’s regular commissions for certain prior periods which in turn reflect the amount of premiums that the agent generated in such periods with respect to both recurring and new business taxpayer’s contractual liability to pay these additional_amounts is dependent upon there being a qualified cancellation of the agreement a qualified cancellation is generally any cancellation of the agreement unless the agent has induced or attempted to induce either directly or indirectly policyholders to lapse cancel or replace any of their policies with taxpayer the plan basically has two separate components the first payment component tam-134113-05 is styled as the agent’s xxx the amount of an agent’s xxx is based on the level of the agent’s regular commissions for the year to the extent that such regular commissions exceed certain dollar thresholds set forth in the plan if the agent generates an amount of regular commissions in excess of the plan’s minimum dollar threshold the agent earns an xxx equal to a percentage of the excess up to the next threshold taxpayer accumulates the xxx credited each year in a memorandum account that taxpayer maintains for each agent on the agent’s retirement or termination taxpayer will pay out the agent’s accumulated xxx in not less than nor more than annual installments provided there has been a qualified cancellation of the agreement and the agent has satisfied certain minimum age requirements if the agreement terminates as a result of the agent’s death or permanent disability taxpayer will also pay out the agent’s xxx either to the agent or to a designated_beneficiary provided that the agent has completed at least five years_of_service the second payment component under the plan is styled as the agent’s yyy this payment component entitles the agent to receive an amount equal to the last full calendar months renewal_commissions upon a qualified cancellation of the agreement as the liability with respect to yyy is not determinable prior to the agent’s retirement or termination taxpayer accrues a liability with respect to yyy only with respect to agents who have already retired or otherwise terminated their relationship with taxpayer and yyy payments to which an agent will ultimately be entitled for example if an agent retires before age the agent receives less than of the xxx using a sliding scale based on age in addition certain actions taken by the agent can cause taxpayer’s liability to make xxx and yyy payments to the agent to be extinguished completely in that regard if the actions of an agent involve soliciting taxpayer’s policyholders within a certain distance of the agent’s prior business location or inducing any of those policyholders to cancel or lapse any of their insurance policies with taxpayer taxpayer’s liability to make additional xxx or yyy payments to the agent ceases consolidated federal_income_tax return for the taxable_year ended december ------ requesting an automatic change to treat the net increase in the liability shown on its annual_statement with respect to the plan as premium acquisition expenses_incurred for the tax_year under the safe_harbor method provided by revproc_2002_46 taxpayer’s application indicated that as of the beginning of the ------ taxable_year the liability shown on taxpayer’s annual_statement with respect to the plan was aaa taxpayer treated this amount as the negative sec_481 adjustment resulting from the change in accounting_method which was taken into account as a reduction of taxpayer’s taxable_income for the ------- taxable_year taxpayer filed form_3115 application_for change in accounting_method with its the plan contains various payment provisions that may affect the amount of xxx tam-134113-05 on the form_3115 taxpayer stated that it was adopting the safe_harbor method_of_accounting because the plan meets the definition of a premium acquisition expense under rev_proc amounts relating to taxpayer’s plan meet the definition of a premium acquisition expense as stated above the amounts under the plan are additional compensation to the agent for the production of premiums similar to a commission the only difference is that payment to the agent is deferred thus these amounts are primarily related to the production of premiums in addition the amounts for both the xxx and yyy components of the plan are determined by formulas that are based on commissions since commissions are determined as a percentage of the premium the amounts under the plan vary directly with the amount of gross premiums on the underlying contracts taxpayer also stated on the form_3115 that although it had previously limited its deductions with respect to the plan to the amounts actually paid out to agents pursuant to sec_404 the safe_harbor method set forth in revproc_2002_46 allows insurance_companies to deduct the premium acquisition expenses shown on the annual_statement regardless of whether another code provision would preclude the deduction under the safe_harbor method taxpayer’s accrual in the annual_statement for amounts under the plan would fall within the unpaid premium acquisition expenses shown on the annual_statement referred to in section dollar_figure b of rev_proc therefore the change in the annual_statement accrual is deductible as a component of premium acquisition expenses for the tax_year the safe_harbor method applies to premium acquisition expense accruals shown on the annual_statement even though they may not meet the all_events_test or are otherwise subject_to other irc sections governing the timing of deductions pursuant to section of revproc_2002_9 2002_1_cb_327 the field reviewed the form_3115 filed by taxpayer to determine if the change in method_of_accounting was made in accordance with the applicable provisions of revproc_2002_46 as a result of this review the field has requested national_office technical_advice to determine whether taxpayer is entitled to use the safe_harbor method provided in revproc_2002_46 to deduct the liabilities related to the plan prior to the taxable_year for which this deferred_compensation would deductible under sec_404 and sec_404 accounting provided by revproc_2002_46 to accelerate the deduction of the liabilities relating to the plan for two reasons first the field contends that taxpayer’s agent deferred_compensation liabilities are not premium acquisition expenses as defined in revproc_2002_46 because the deferred benefits that agents receive under the plan the field has challenged taxpayer’s application of the safe_harbor method of taxpayer contends that because the liabilities shown on its annual_statement tam-134113-05 are based on factors other than the agents’ past regular commissions and thus do not directly vary with the acquisition of gross premiums written on new and renewal insurance contracts even if the liabilities relating to the plan fit the definition of premium acquisition expenses under revproc_2002_46 the field argues that taxpayer cannot apply the revenue procedure’s safe_harbor method because the deduction limitations of sec_404 and sec_404 specifically govern when this deferred_compensation must be taken into account with respect to the plan meet the definition of premium acquisition expenses under revproc_2002_46 it is entitled to treat those liabilities as part of its deductible premium acquisition expenses notwithstanding the deduction limitations of sec_404 taxpayer further contends that by issuing revproc_2002_46 the service invited insurance_companies to rely on annual_statement accounting when determining their deductible premium acquisition expenses since taxpayer contends that it complied with and in good_faith relied upon rev_proc 2002-46’s automatic change procedure taxpayer requests that in the event of adverse advice its use of the safe_harbor method be discontinued on a prospective basis pursuant to the commissioner’s authority under section sec_7805 for purposes of addressing this technical_advice the field and taxpayer agree that in the absence of revproc_2002_46 taxpayer’s liability with respect to the plan constitutes deferred_compensation subject_to the deduction limitations of sec_404 and sec_404 issue law every insurance_company other than a life_insurance_company sec_832 provides that the taxable_income of an insurance_company subject_to the tax imposed by sec_831 is the gross_income as defined in sec_832 less the deductions allowed by sec_832 sec_832 provides that the gross_income of an insurance_company subject_to tax under sec_831 includes the combined gross amount earned for the taxable_year from investment_income and underwriting_income as provided in sec_832 computed on the basis of the annual_statement approved by the national association of insurance commissioners under sec_832 underwriting_income consists of the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_831 imposes a tax for each taxable_year on the taxable_income of sec_832 provides that the computation of premiums earned on sec_832 lists various categories of allowable deductions including all tam-134113-05 insurance contracts during the taxable_year is made by taking the gross premiums written on insurance contracts during the taxable_year reduced by return_premiums and premiums_paid for reinsurance subject_to certain exceptions not relevant here the amount so obtained is increased by percent of the unearned premiums on outstanding business at the end of the preceding_taxable_year and is reduced by percent of the unearned premiums on outstanding business at the end of the current taxable_year sec_832 provides that expenses_incurred means all expenses shown on the insurance company’s annual_statement expenses_incurred generally are calculated as the sum of the expenses paid during the taxable_year plus the increase in unpaid expenses during the year for this purpose expenses_incurred do not include any unpaid loss adjustment expenses shown on the annual_statement which are to be treated as part of the insurance company’s unpaid_losses to be included in expenses_incurred an expense listed on the annual_statement also must be an allowable deduction under sec_832 ordinary and necessary business_expenses incurred as provided under sec_162 taxes as provided under sec_164 and other deductions as provided in part vi of subchapter_b sec_161 and following relating to itemized_deductions for individuals and corporations and subchapter_d sec_401 and following relating to pension profit sharing stock_bonus_plans etc see sec_832 sec_832 and sec_832 sec_461 provides that for purposes of determining of whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than the taxable_year in which economic_performance occurs with respect to that liability when the liability of a taxpayer arises out of that taxpayer’s receipt of services provided by another person generally economic_performance with respect to that liability occurs as the services are performed sec_461 the rules set forth in sec_461 do not apply to any item for which the code specifically provides for a deduction for a reserve for estimated expenses sec_461 accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability internal revenue regulation revenue_procedure or revenue_ruling the economic_performance requirement of sec_461 and the regulations thereunder is satisfied to the sec_1_461-1 provides in general that under an accrual_method of sec_1_461-1 provides in part that except as provided in any sec_404 provides the general_rule that compensation paid under a sec_1_461-1 provides in part that if any provision of the code sec_404 provides that if compensation is paid_or_accrued on account of tam-134113-05 extent that any amount is otherwise deductible under sec_404 employer contributions to a plan of deferred_compensation requires a liability to be taken into account in a taxable_year later than the taxable_year provided in sec_1_461-2 the liability is taken into account as prescribed by that code provision any employee under a plan deferring the receipt of compensation the compensation is not deductible under chapter of subtitle a sec_1 through 1400l but if the compensation would otherwise be deductible it is deductible under sec_404 subject_to the limitations imposed by sec_404 as to the amounts deductible in any year nonqualified_plan contributions to which are deductible under sec_404 or of deferred_compensation is deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of employees participating in the plan arrangement that has the effect of a plan deferring the receipt of compensation sec_404 shall apply as if there were a plan paid to nonemployees by providing that if a plan would be covered by sec_404 as modified by sec_404 but for the fact that no employer-employee relationship exists the contributions or compensation if otherwise deductible under chapter of subtitle a shall be deductible for the taxable_year in which an amount attributable to the compensation is includible in the gross_income of the persons participating in the plan deduction of compensation paid_or_incurred with respect to plans or methods or arrangements however denominated that defer the receipt of any amount of compensation or benefit including fees and other_payments under sec_404 and b if otherwise deductible a contribution paid_or_incurred with respect to a nonqualified_plan or method or arrangement is deductible in the taxable_year of the employer in which or with which ends the taxable_year of the employee in which the amount attributable to the contribution is includible in the gross_income of the employee without regard to any applicable exclusions under chapter subtitle a compensation_for service providers with respect to which there is no employer- employee relationship sec_404 and b and the regulations thereunder apply as if the sec_1_404_b_-1t q a-1 provides in part that sec_404 and d govern the sec_404 extends the application of sec_404 to benefits or compensation sec_1_404_d_-1t provides in part that in the case of deferred benefits or sec_404 provides that if there is no plan but there is a method or sec_1_404_b_-1t q a-2 b provides that a plan or method or sec_1_404_b_-1t q a-2 a provides that a plan or method or arrangement under sec_1_404_b_-1t q a-2 b the taxpayer may rebut this presumption only tam-134113-05 person providing the services were the employee and the persons to whom the services are provided were the employer defers the receipt of compensation or benefits to the extent an employee receives compensation or benefits thereunder more than a brief period of time after the end of the employer’s taxable_year in which the services creating the right to such compensation or benefits are performed the determination whether a plan or method or arrangement defers the receipt of compensation or benefits is made separately with respect to each employee and each amount of compensation or benefit arrangement is presumed to be one that defers the receipt of compensation_for more than a brief period of time after the end of an employer’s taxable_year to the extent that compensation is received after the 15th day of the third month after the end of the employer’s taxable_year in which the services are rendered the month period by demonstrating that it was impracticable to avoid the deferral of the receipt by an employee of the amount of compensation or benefits beyond the applicable month period and that as of the end of the employer’s taxable_year such impracticability was unforeseeable revproc_2002_46 provides certain insurance_companies subject_to tax under sec_831 with a safe_harbor method_of_accounting for premium acquisition expenses and a procedure to obtain automatic consent to change to the safe_harbor method section dollar_figure of revproc_2002_46 describes this safe_harbor method as follows insurance_company is permitted to treat as premium acquisition expenses_incurred for the tax_year an amount equal to the sum of- the insurance company’s annual_statement for the tax_year and the unpaid premium expenses shown on the company’s annual_statement for the preceding tax_year and premium acquisition expenses at the end of the tax_year and the company’s pro forma premium acquisition expenses at the end of the preceding tax_year deductibility of certain pro forma expenses as follows c the difference between the amount of the insurance company’s pro forma b the difference between the unpaid premium acquisition expenses shown on a the amount of premium acquisition expenses paid during the tax_year sec_5 ii of revproc_2002_46 provides a limitation on the current i except as provided in sec_5 ii or this revenue_procedure an tam-134113-05 ii for purposes of calculating the premium acquisition expenses_incurred for the taxable yearn under sec_5 i of the revenue_procedure the amount taken into account as a net increase in pro forma premium acquisition expenses during the year under sec_5 i c cannot exceed the insurance company’s unearned_premium_reserve offset amount for that year if the amount taken into account as a net increase in pro forma premium acquisition expenses during the year under sec_5 i c is reduced as a result of this limitation the reduction amount is carried forward and increases the company’s pro forma premium acquisition expenses at the end of the succeeding taxable_year are subject_to the safe_harbor method section dollar_figure of revproc_2002_46 defines premium acquisition expenses that a premium acquisition expense is an expense that is primarily related to production of gross premiums written on an insurance_contract and directly varies with the amount of gross premiums on the underlying contract for example agent and broker commissions premium taxes and premium-based assessments generally qualify as premium acquisition expenses because these expenses vary with and are primarily related to the acquisition of gross premiums written on new and renewal insurance contracts an annual expense allowance payable by a reinsurer to assume all or a portion of the risk on insurance contracts of another company is treated as a premium acquisition expense to the extent that this expenses allowance reflects the reinsurer’s reimbursements of the premium acquisition expenses_incurred by the direct writing company however expenditures with respect to salaried personnel and general administrative costs typically will not qualify as premium acquisition expenses although a portion of these costs may be associated with activities relating to the issuance of insurance contracts these expenditures do not vary directly based on the amount of gross premiums for the associated contracts analysis the issue in this technical_advice request is twofold whether the liability for the plan shown on the taxpayer’s annual_statement meets rev_proc 2002-46’s definition of premium acquisition expenses and if so whether taxpayer may use the revenue procedure’s safe_harbor to deduct such liability without regard to the deduction limitations for deferred_compensation under sec_404 the definition of premium acquisition expenses set forth in revproc_2002_46 was intended to restrict the expenses eligible to be accounted for under the safe_harbor method to those expense categories for which there was a direct nexus between the expenses_incurred by the insurance_company and the amounts included by the company in gross premium written with respect to new and renewal insurance policies when determining premiums earned under sec_832 accordingly revproc_2002_46 refers to agent’s commissions premium taxes and premium-based assessments as arguably the liabilities relating to taxpayer’s plan do not bear a direct nexus to tam-134113-05 examples of premium acquisition expenses because these expenses are directly linked to the insurance company’s direct written premiums the amounts taken into account by taxpayer as gross premiums written on new and renewal insurance contracts because the deferred benefits that an agent receives under the plan may vary depending on the overall level of the agent’s business performance the agent’s age and years_of_service and other factors specified in the plan moreover unlike the items cited as examples of premium acquisition expenses in revproc_2002_46 which under annual_statement accounting conventions must be charged off against an insurance company’s underwriting_income for the year in the related gross premiums written are recorded taxpayer accounts for the plan liabilities through a reserve provision based on the actuarial present_value of the estimated future payments under the plan this method of measuring the liability implicitly treats the deferred_compensation as being funded by a combination of taxpayer’s current income and future investment earnings despite these differences the definition of premium acquisition expenses set forth in revproc_2002_46 does not specifically provide that such expenses must be based exclusively on the amount of gross premiums written on the underlying insurance policies in addition even in the case of the expense categories cited by revproc_2002_46 as examples of premium acquisition expenses the amount of the insurance company’s liability for the expense may be affected by factors other than the gross premiums written recorded on the insurance company’s annual_statement in light of the manner in which revproc_2002_46 defines premium acquisition expenses and because we believe that the more fundamental issue is whether the revenue procedure’s safe_harbor method overrides the deduction limitations of sec_404 and sec_404 we conclude that solely for purposes of this technical_advice request taxpayer’s deferred_compensation liabilities should be treated as meeting the definition of premium acquisition expenses under revproc_2002_46 in the tax_reform_act_of_1986 congress amended the provisions of sec_832 to provide that in computing premiums earned an insurance_company was allowed to deduct only percent of the net increase of unearned premiums during the taxable_year the legislative committee reports indicate that congress adopted the percent reduction of unearned premiums as a means of correcting the mismeasurement of income that resulted from the deferral of unearned premiums and the current deduction of premium acquisition expenses including premium acquisition expenses attributable to unearned premiums amount of unearned premiums on outstanding business at the end of the taxable_year when determining premium earned under sec_832 at the same time an insurance_company was allowed to deduct the related expenses in generating new and renewal insurance policies in the year incurred as provided by sec_832 and sec_832 prior to the act an insurance_company was allowed to exclude the full the act legislative committee reports suggest that in adopting the tam-134113-05 notwithstanding that such expenses might include amounts attributable to the unearned premiums rather than adopt a rule requiring the deferral of an insurance company’s deductions for premium acquisition expenses attributable to unearned premiums which would have involved difficult measurement issues congress chose instead to address the mismatching of income and deductions by providing that only percent of the net increase in unearned premiums during the taxable_year was excluded from the insurance company’s premiums earned the legislative committee reports of the act indicate that the percent reduction of unearned premiums was intended to represent the allocable portion of the company’s expenses_incurred in generating the unearned premiums and thus was equivalent to denying current deductibility for a portion of the insurance company’s premium acquisition expenses percent reduction of unearned premiums congress operated under the assumption that this adjustment was necessary to correct for the current deductibility of premium acquisition expenses allowed by sec_832 and sec_832 in 571_f2d_514 10th cir and the 875_f2d_377 the courts ruled that an insurance_company was not permitted to deduct unpaid commissions relating to deferred premium installments as incurred expenses under sec_832 and sec_832 even though the unpaid commissions were shown as incurred expenses on the company’s annual_statement in those cases the courts interpreted the reference to ordinary and necessary expenses in sec_832 as meaning that to be deductible such expenses must be paid_or_incurred within the meaning of sec_162 the years involved predated the enactment of sec_404 the courts also upheld the disallowance of the companies’ accrual of unpaid commissions based on the commissioner’s authority under sec_446 to disregard a taxpayer’s ordinary method_of_accounting to the extent that such method did not clearly reflect income the courts found that allowing the taxpayers to deduct the unpaid commissions based on annual_statement accounting conventions would not clearly reflect income because such commissions were taken into account as a current deduction whereas the deferred premium installments were allocable to the insurance company’s unearned_premium_reserve and thus were includible in taxable_income only when the insurance_company provided the future coverage funded by those installments the holdings in western casualty and home group applied to taxable years prior to the effective date of the act’s amendments to sec_832 on date the service and treasury issued final regulations under sec_1_832-4 through relating to the determination of underwriting_income by non-life insurance_companies the regulations address the manner in which non-life insurance_companies determine gross premiums written and the amount of unearned premiums which are subject_to the percent reduction provided by sec_832 the rules set forth in sec_1_832-4 apply regardless of the method that the insurance_company uses to record written premiums and unearned premiums on its annual_statement filed for state regulatory reporting purposes in some situations the revproc_2002_46 provides that under the safe_harbor method_of_accounting tam-134113-05 regulations may require an insurance_company to take into account the gross premiums written for an insurance_contract earlier in the calculation of premiums earned under sec_832 than the year for which those premiums are recorded on the company’s annual_statement in these situations the regulations may cause the insurance_company to accelerate the amount of premiums earned under sec_832 due to the effect of the percent reduction of unearned premiums for premium acquisition expenses an insurance_company is permitted to treat as premium acquisition expenses_incurred for the taxable_year the yearly net increase in unpaid premium acquisition expenses shown on the company’s annual_statement as well as the yearly net increase in certain pro forma premium acquisition expenses these expenses are deductible under sec_832 and sec_832 even if they would not otherwise be treated as incurred under the general accrual accounting rules cf western casualty and home group revproc_2002_46 indicates that the service allowed insurance_companies to use this safe_harbor method for premium acquisition expenses consistent with the intent underlying the percent reduction of unearned premiums required by sec_832 ie that such reduction was intended to correct the mismatching that results from the deferral of unearned_premium income and the current deduction of premium acquisition expenses there is nothing in rev_proc 2002-46’s description of the safe_harbor method that suggests this method would override the deduction limitations of sec_404 and sec_404 revproc_2002_46 makes no mention of the deduction limitations of sec_404 nor does the plain language used in the revenue_procedure to describe the safe_harbor method - ie that an insurance_company may use the safe_harbor method to determine the premium acquisition expenses_incurred for the taxable_year - imply that if an insurance_company were to treat a liability for deferred_compensation as a premium acquisition expense the company could use this method to deduct such deferred_compensation without regard to the deduction limitations of sec_404 that preclude a taxpayer from deducting deferred_compensation expenses that it has incurred until such compensation is includible in the income of the plan participant d it is evident that the deduction limitations of sec_404 must be satisfied independently of the revenue procedure’s safe_harbor for purposes of determining the year of deduction of taxpayer’s agents deferred_compensation liabilities sec_404 and sec_404 specifically provide that if an employer’s contributions or compensation with respect to a nonqualified_plan of deferred_compensation would otherwise be deductible such contributions or compensation shall not be deductible under the employer’s regular_method of accounting but shall be deductible under sec_404 for the taxable_year in which amounts with respect to such contributions or compensation are includible in the gross_income of the persons participating in the plan when revproc_2002_46 is placed alongside the provisions of sec_404 and even if taxpayer’s characterization of the service’s purpose and legal basis for taxpayer argues that the liabilities shown on its annual_statement with respect to tam-134113-05 the plan are deductible because the concept underlying the revenue procedure’s safe_harbor method is that in order to match the income generated by the percent reduction of unearned premiums with an insurance company’s deductions for premium- related expenses the company should be permitted to deduct all premium acquisition expenses for the taxable_year in which related premiums are recognized in determining premiums earned under sec_832 taxpayer contends that the service provided this special treatment of premium acquisition expenses pursuant to the commissioner’s authority under sec_446 recognizing that without this premium expense matching the percent reduction of unearned premiums under sec_832 would not operate to compensate for the current deduction of the insurance company’s premium acquisition expenses issuing revproc_2002_46 is correct we do not think such purpose and legal basis evidence an intent to override sec_404 sec_404 and sec_404 provide specific limitations on the deduction of employer’s contributions or compensation under a deferred_compensation plan allowing the deduction only as set forth in those provisions the concept underlying sec_404 and sec_404 is that in order to ensure that employers do not have a tax incentive to adopt deferred_compensation plans over qualified_pension plans the employer’s deduction of the contributions or compensation attributable to such deferred_compensation plans is allowed no earlier than the amounts are includible in the gross_income of the persons participating in such plan or arrangement accordingly the rules for nonqualified_deferred_compensation operate on a matching_rule that ensures that the employer is ordinarily not allowed a deduction with respect to contributions or compensation under the plan until such contributions or compensation are taxed to the employee the matching_rule applies specifically for the purposes of sec_404 and is fundamentally different than the income and expense matching concepts of sec_446 provided by revproc_2002_46 should be construed as overriding other deduction limitations in the code including sec_404 because this result is necessary to sustain the validity of the regulations under sec_1_832-4 taxpayer contends that the service issued revproc_2002_46 in order to avoid a protracted controversy with the insurance industry over the validity of the regulations under sec_1_832-4 in a number of situations the regulations require an insurance_company to include amounts in gross written premiums for purposes of determining the company’s premiums earned under sec_832 prior to the year in which those premiums are reported on the company’s annual_statement or to the year in which those premiums would be taken into account under general accrual accounting rules according to taxpayer in order to sustain the validity of these rules the service recognized that it was necessary to permit an insurance_company to accelerate the deduction of all related premium acquisition expenses including unpaid agents commissions regardless of whether the commissions are shown on the annual_statement taxpayer argues that rev_proc taxpayer’s other principal argument is that the safe_harbor method_of_accounting we will not address taxpayer’s arguments regarding the possible impact that tam-134113-05 2002-46’s allowance of a deduction for unpaid agents commissions necessarily implicates sec_404 since in many instances such commissions will not be paid to the agent within the ½ month period after the end of the taxable_year in which the agent’s services with respect to the sale of the insurance_policy were performed thus if the safe_harbor method were interpreted as precluding the deduction of premium acquisition expenses that are subject_to sec_404 taxpayer argues that this would render the relief provided to insurance_companies with respect to their unpaid agents commissions a dead letter applying the deduction limitations under sec_404 and sec_404 to an insurance company’s premium acquisition expenses could have on the validity of the regulations under sec_1_832-4 because these arguments are frankly irrelevant to the facts of this technical_advice request there is nothing in the stated facts that suggests that taxpayer was required under sec_1_832-4 to accelerate the reporting of gross premiums written with respect to its property and casualty insurance_business taxpayer’s final argument is that the limitation specified in sec_5 ii of revproc_2002_46 with respect to the current deductibility of pro forma premium acquisition expenses shows that the service did not intend that the treatment of premium acquisition expenses provided for in revproc_2002_46 would be overridden by other limitations in the code such as sec_404 to prove this point taxpayer posits a situation in which an insurance_company has pro forma premium acquisition expenses in excess of the limitation specified in sec_5 ii a portion of which would also be limited by sec_404 if the insurance_company reduces its pro forma premium acquisition expenses by the limitation in sec_5 ii and then makes a further reduction to the extent the remaining pro forma expenses are attributable to deferred_compensation subject_to sec_404 the limitation in sec_5 ii produces an inequitable result because it crowds out pro forma expenses that would have been otherwise deductible if the limitation in sec_404 were to be applied first we do not find this argument persuasive at most this argument shows that rev_proc 2002-46’s rules regarding the treatment of pro forma premium acquisition expenses did not clearly provide that the sec_5 ii limitation should be applied after the sec_404 limitation the argument does not demonstrate that the safe_harbor method_of_accounting provided by revproc_2002_46 overrides the deduction limitations of sec_404 and sec_404 issue law sec_601_201 of the statement of procedural regulations provides in part that a ruling except to the extent incorporated in a closing_agreement may be revoked or modified at any time in the wise administration of the taxing statutes if a ruling is revoked or modified the revocation or modification applies to all open years under the tam-134113-05 statutes unless the commissioner or_his_delegate exercises the discretionary authority under sec_7805 to limit the retroactive effect of the revocation or modification sec_601_201 provides in part that except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling originally was issued or to a taxpayer whose tax_liability directly was involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling originally was issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or ay administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_15 of revproc_2005_2 i r b big_number sets forth a defined set of circumstances in which the service may apply a technical_advice_memorandum tam that retroactively revokes an earlier tam or ruling that involves a particular taxpayer section of revproc_2005_2 2005_1_irb_86 provides that under sec_7805 an associate chief_counsel as the commissioner’s delegate may prescribe the extent if any to which a tam will be applied without retroactive effect it is the position of the service that it does not revoke a revenue_procedure taxpayer has requested that if the service sustains the field’s position that the through the issuance of a technical_advice_memorandum see cc-2003-014 date analysis technical_advice would be applied without retroactive effect pursuant to sec_7805 taxpayer also suggests that if the service believes that its application of the safe_harbor method was inappropriate the service should modify revproc_2002_46 to carve out the long-term compensation from the definition of premium acquisition expenses such modification should also apply on a prospective basis taxpayer contends that the service invited non-life insurance_company taxpayers to use revproc_2002_46 to deduct all premium acquisition expenses in the year in which the related gross written premiums are included under sec_832 taxpayer represents it relied upon this definition of premium acquisition expenses in changing its method_of_accounting taxpayer also contends that if the service sustains tam-134113-05 the field’s position that the safe_harbor method does not override sec_404 it will be to the taxpayer’s detriment because other non-life companies that filed under the revenue_procedure treated unpaid agents commissions as premium acquisition expenses_incurred for the taxable_year without regard to the deduction limitations for deferred_compensation under sec_404 the procedural and administrative regulations sec_601_201 and revproc_2005_2 apply to a particular taxpayer taxpayer may have met the standards of sec_601_201 in interpreting the definition of premium acquisition expenses under revproc_2002_46 however taxpayer does not meet the standards of sec_601_201 for the change in method_of_accounting because the safe_harbor method_of_accounting described in revproc_2002_46 does not override sec_404 and sec_404 accordingly taxpayer’s request for relief under sec_7805 is denied caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
